Citation Nr: 0933690	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a left wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

The Veteran contends that his service-connected left wrist 
disability has worsened, entitling him to a rating higher 
than 20 percent.  But before addressing whether the claim has 
merit, the Board finds that additional development is 
required to assist in making this determination.

First, the AMC needs to send the Veteran a Veterans Claims 
Assistance Act (VCAA) letter to comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This decision requires, at a 
minimum, that VA notify him that, to substantiate his claim, 
the medical or lay evidence must show a worsening or increase 
in severity of his disability, and the effect that such 
worsening or increase has on his employment and daily life.

Further, if the diagnostic code under which the Veteran's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to establishing his 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

Although the Veteran has received VCAA notice, it did not 
address his claim in this specific context.

The Veteran also needs to be reexamined to reassess the 
severity of his left wrist disability, especially since his 
most recent VA compensation examination was in April 2005, so 
nearly 41/2 years ago, and his most recent VA and private 
treatment records are from 2006, so not much more current.  
38 C.F.R. § 3.327(a) (2008).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of Veteran's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, too, Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran additional VCAA notice to comply 
with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Schedule the Veteran for a VA compensation 
examination to reassess the severity of his left wrist 
disability.  He is hereby advised that failure to report 
for his scheduled VA examination, without good cause, 
may have adverse consequences on his claim for a higher 
rating.  The examination should include any diagnostic 
testing or evaluation deemed necessary.  The claims 
file, including a complete copy of this remand, must be 
made available for review of the Veteran's pertinent 
medical and other history.  

Based on physical examination and a comprehensive review 
of the claims file, the examiner must determine whether 
the Veteran has limitation of motion in his left wrist 
and, if he does, to what extent, measured in degrees 
(also specifying what would constitute normal range of 
motion).  Also indicate whether the wrist in ankylosed.  
Further, if the Veteran experiences any pain or painful 
motion, the examiner must determine whether the pain is 
on active or passive movement of the wrist, or both, and 
whether it causes additional functional impairment - 
including additional limitation of motion, especially 
during prolonged use of the wrist or when the Veteran's 
pain is most prevalent, such as during "flare-ups."  

As well, the examiner should indicate whether there is 
additional functional impairment due to such other 
symptoms as weakness or instability, premature or excess 
fatigability, and incoordination, also especially during 
prolonged use of the wrist or when the Veteran's pain is 
most prevalent, such as during "flare-ups."  

The examiner must discuss the rationale any opinions 
expressed, whether favorable or unfavorable, based on 
the findings on examination and information obtained 
from review of the record.

3.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted to the 
Veteran's satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an opportunity 
to respond to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

